Citation Nr: 0015596	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-47 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for an eye disability.  

(The issue of whether the veteran's income is excessive for 
purposes of payment of improved pension benefits is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from October 1943 to February 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
stomach, eye, psychiatric, and sinus disabilities.  The 
veteran perfected his appeal as to the issues of service 
connection for stomach and eye disabilities; he did not 
initiate an appeal as to the issues of service connection for 
psychiatric and sinus disabilities.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed stomach disabilities and 
service.

2.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed eye disabilities and 
service.


CONCLUSIONS OF LAW

1.  The claim of service connection for a stomach disability 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for an eye disability is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he has stomach and 
eye disabilities which originated during service.  

A review of the record shows that the veteran was initially 
denied service connection for a stomach disability in a March 
1946 rating decision.  In April 1946, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  In March 1947, a notice of disagreement was 
received.  In March 1947, the veteran was advised to submit 
further evidence.  Thereafter, the veteran did not submit 
further evidence.  Apparently, the RO either determined that 
the veteran never submitted a notice of disagreement or that 
he abandoned his claim when he did not respond with further 
evidence.  However, the Board finds that the March 1947 
statement from the veteran was sufficient to constitute a 
notice of disagreement.  As such, a statement of the case 
should have been issued.  Many years later, in September 
1993, entitlement to service connection for a stomach 
disability was again denied.  Although reference was made to 
the earlier RO denial of this issue, it appears that the 
claim of service connection was considered on the merits.  
However, thereafter, the veteran was only notified by VA of 
the denial of another issue.  He was never notified of the 
denial of service connection for a stomach disability or of 
his procedural and appellate rights.  

Accordingly, the Board finds that there was no final decision 
of record denying service connection for a stomach disorder.  
As noted in the introductory portion of this decision, 
following receipt of the current application for service 
connection for a stomach disability, this issue was denied in 
a June 1999 rating decision as not well-grounded.  In 
December 1999, this decision was confirmed and continued.  
The veteran appealed the June 1999 rating decision and was 
issued a statement of the case.  The statement of the case 
contained the pertinent laws and regulations regarding 
service connection claims.  Thereafter, the veteran perfected 
his appeal.  The Board notes that in light of the foregoing, 
the veteran has had a claim pending for quite some time for 
service connection for a stomach disability.  

Thus, the Board currently will consider if service connection 
is warranted for stomach and eye disabilities.  In that 
regard, an initial determination must be made whether these 
claims of service connection are well-grounded.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).  In 
addition, the Court held, in the recent case of Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam), that absent the submission and 
establishment of a well-grounded claim, VA cannot undertake 
the duty to assist the veteran in developing facts pertinent 
to his or her claim.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his stomach and 
eye disabilities had their onset during service, this 
assertion does not make the claims well-grounded if there is 
no competent medical evidence of record of a nexus between 
any disability in service and his alleged current 
disabilities.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  As such, the Board will 
review the record to assess whether all three of the criteria 
of Caluza are met as to each alleged disability and whether 
the veteran's assertions are supported by the evidence of 
record.

The service medical records showed that upon discharge 
examination, it was noted that the veteran had had stomach 
trouble in July 1945.  However, the discharge examination was 
negative for current stomach and/or eye disability.  The 
post-service medical records include a letter received in 
March 1947 from J. Joseph Freedman, M.D., who stated that the 
veteran complained of having a nervous stomach.  Physical and 
laboratory examinations were within normal limits.  This 
physician opined that the veteran had neurasthenia.  Although 
further x-rays were recommended, the veteran apparently did 
not undergo these x-rays.  

In the early 1990's, the veteran was treated by VA for eye 
disability to include glaucoma.  There was no opinion 
regarding date of onset or etiology of current eye 
disability.  

In June 1993, the veteran was afforded a VA stomach 
examination.  The examiner noted that physical examination 
appeared normal, but the veteran complained of symptoms of a 
hiatal hernia.  However, thereafter, a June 1993 upper 
gastrointestinal series did show that the veteran had a 
sliding hiatal hernia and duodenitis with a diverticulum in 
the second portion of the duodenal sweep.  A July 1995 
computerized tomography (CT) of the abdomen and pelvis 
revealed an infrarenal abdominal aortic aneurysm.  There was 
no opinion regarding date of onset or etiology of the 
diagnosed disabilities.  

Thereafter, the veteran had further treatment for his stomach 
disabilities.  Of record are 1997 private medical records 
associated with treatment by William B. Clutterbuck showing 
treatment for diverticulitis and diverticulosis.  There is no 
opinion regarding date of onset or etiology of the diagnosed 
disabilities.  

In addition, a July 1999 letter from Claudia A. Arigg, M.D., 
showed that the veteran has been treated for cataracts, 
glaucoma, pseudophakia, and blepharitis.  She did not opine 
as to date of onset or etiology of the diagnosed 
disabilities.  

In sum, there is no competent medical evidence showing that 
there is any relationship whatsoever between service and the 
veteran's currently diagnosed stomach and eye disabilities.  
Thus, as there is no competent medical evidence establishing 
a nexus between the current diagnoses of stomach and eye 
disabilities and service, all of the criteria of Caluza have 
not been met as to either issue.  As such, the claims for 
service connection for stomach and eye disabilities are not 
well-grounded.  

Since the veteran's claims are not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claims and was 
advised of what evidence was needed in order to support his 
claims.  The veteran has not asserted that there is medical 
evidence in existence which establishes a nexus between the 
current diagnoses of stomach and eye disabilities and 
service.  












ORDER

The appeal as to the issues of entitlement to service 
connection for stomach and eye disabilities are denied as not 
well-grounded.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

